Title: To Alexander Hamilton from James Gunn, 11 November 1790
From: Gunn, James
To: Hamilton, Alexander


Augusta Georgia 11th Novr. 1790
Dear Sir
A few days before I left New York I took the liberty of mentioning to you, Capt John Howell as a man qualified to Command the Cutter intended to be Stationed in the Georgia District. Since my arrival here I have had applications from many to interest myself with you in their favour, but am of opinion their pretensions are very inferior to Capt Howell’s, and I now take the liberty of making you acquainted with those which seem to qualify him for that Office. First he has a perfect knowledge of our Coast which he acquired in our Service. Secondly his application is aided by His Excellency the Governour and all the principal officers of Goverment and lastly it is in his power to produce the best credentials of his being a man of unblemished integrity. Should you think proper to interest yourself in favour of the inclosed application I shall feel myself obliged.
The late Treaty with the Creeks is much complained of in the Southern States. Our Assembly is now sitting and it is at this moment the subject of Debate. I find the mode of opposition is the point in which they differ. I shall do all in my power to persuade them to confine their opposition to a protest against the line drawn by the Commissioner and calling on the State Legislatures to aid them in resisting the attack made on their Constitutional rights.
Unfortunately the encouragement given to Savage insolence has spurred them to action, for they continue to kill the defenceless Inhabitants on our frontier.
I have the honor to be with much esteem   Sir   yr. most Obedient humble servant
James Gunn
Colo. Hamilton
